El Juez Asociado Señok Hutchison,
emitió la opinión del tribunal.
Nelson era un traficante de automóviles. Un chauffeur que dijo tener el dinero necesario para efectuar un pago de contado, estaba gestionando la compra de un automóvil usado. Con permiso de un agente vendedor sacó el automóvil para probarlo. En la noche del siguiente día fué arrestado por transportar licores y el automóvil fué confiscado. Nelson apela de una resolución dictada después de ser convicto el chauffeur, en que el juez de distrito decidió que la prueba aportada por Nelson era insuficiente y en que se negó la de-volución del automóvil.
La propiedad del vehículo fué establecida fuera de toda duda razonable. El agente vendedor que permitió que el chauffeur sacara el automóvil para probarlo le había cono-cido por espacio de un año como empleado del doctor Vélez López. Nada hay que indique que el chauffeur hubiese sido anteriormente culpable de mala conducta. El agente ven-dedor no tenía conocimiento de nada que desacreditara al chauffeur y no tenía razón alguna para sospechar que éste fuese un contrabandista. Nada había que pudiera poner a Nelson o a su agente vendedor a la expectativa. El chauffeur obtuvo posesión del automóvil el 23 de diciembre. Se suponía que lo devolviera antes de las 6 de la tarde. Al siguiente día se le buscó infructuosamente. La primera noticia recibida por Nelson respecto al paradero del chauffeur fué que,éste había sido arrestado el día de Nochebuena por transportar ilegalmente una botella de champaña. Cuando el vendedor *348permitió que el chauffeur sacara el automóvil por varias horas dos días antes de Navidad, no tenía razón alguna para anticipar que su comprador en perspectiva se quedaría con el carro durante los días de fiesta, o que los funcionarios de prohibición se incautarían de éste, y Nelson no asumió el riesgo de la confiscación del vehículo.

Debe revocarse la resolución apelada.